Citation Nr: 0025865	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-19 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran had recognized service between November 1941 to 
December 1945.  He was a prisoner of war (POW) of the 
Japanese government from April 1942 to July 1942.  The 
evidence on file shows that the veteran died in December 
1953.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


FINDINGS OF FACT

1. The veteran died in December 1953.  The death certificate 
lists the cause of death as internal hemorrhage.  

1. The appellant has submitted evidence of a plausible claim 
of service connection for the cause of the veteran's 
death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  The pertinent evidence of record 
includes an Affidavit for Philippine Army Personnel, signed 
by the veteran in November 1945, which indicates that no 
wounds or illnesses were incurred during service.

The veteran's Death Certificate reflects that he died in 
December 1953 and the cause of death is listed as 
"hemorrhage internal."

In a June 1996 statement, Vicente N. Santa Maria, Physician, 
reported that he had treated the veteran for hypertension, 
internal hemorrhage, and heart disease off and on from 1947 
to 1952.  

The claims file includes an undated Memorandum for File 
signed by an RO adjudication officer which addresses the 
subject of the credibility of evidence submitted by Dr. V. 
Santa Maria.  This memorandum states that an interview with 
Dr. Santa Maria disclosed that he graduated from the 
University of Santo Tomas and received his medical license in 
1937 and that he specialized in pulmonary diseases; that the 
records on file at the Professional Regulations Commission 
showed that Dr. Santa Maria last renewed his medical license 
in 1975; and that his correspondence showed his current 
position as Medical Officer V - OIC, Field Operations, 
Regional Health Office No. 4, Department of Health, Laguna 
Provincial Chest Center, Santa Cruz, Laguna.  The memorandum 
shows that Dr. Santa Maria was a regular contributor of 
medical statements in support of VA claimants and that the 
statements usually identified medial conditions and often 
reported that treatment was rendered was 40 to 50 years ago.  
The memorandum states that the RO had made numerous requests 
for Dr. Santa Maria's clinical and/or treatment files 
contemporaneous to the periods of alleged treatment, but that 
Dr. Santa Maria had advised the RO that all such records were 
destroyed by fire in 1983.  It was concluded that statements 
from Dr. Santa Maria describing medical histories prior to 
1983 were based solely upon the doctor's memory and were 
unsubstantiated by supportive medical documentation.  It was 
deemed to be of no useful purpose to pursue further 
development of clinical records from Dr. Santa Maria for 
treatment rendered prior to 1983.

In response to a VA Form 21-3101 (JF), Request for 
Information, in April 1997, the RO received verification from 
the service department that the veteran had recognized 
service from November 1941 to December 1945 and he was a POW 
from April 1942 to July 1942.

During her November 1998 personal hearing at the RO, the 
appellant testified that, when her husband returned from his 
POW experience, he was very thin, pale, and very sick.  She 
recalled that he vomited blood and there was a streak of 
blood in his stool.  The appellant suspected that her husband 
had a bleeding peptic ulcer at the time; however, there is no 
medical confirmation of her suspicions because her husband 
did not receive medical treatment due to lack of financial 
resources.  

In her November 1998 VA Form 9, Appeal to Board of Veterans' 
Appeals, the appellant's grandson stated that the veteran's 
death was due to internal hemorrhage as a result of peptic 
ulcer disease which resulted from his incarceration as a POW.  
The grandson further claimed that, upon his release from 
incarceration in 1942, the veteran had been examined by a 
private physician, Dr. Braulio Borlaza.  However, treatment 
reports from Dr. Braulio Borlaza were not available because 
the physician was deceased.  

In a January 1999 statement M. M. Kabamalan, M.D., set forth 
the veteran's "case history," to include a discussion of 
his military service and medical history.  Dr. Kabamalan 
stated that the veteran lost weight during his 3 months as a 
POW and began complaining of "burning epigastric pains 
associated with vomiting of blood and passing black, sticky 
stools."  Dr. Kabamalan stated that this condition persisted 
and progressively worsened until his death.  The doctor 
provided a discussion of internal hemorrhaging and concluded 
with the following comments:

Having lost so much weight while in 
captivity as a POW, it is safe to assume 
that [the veteran] did not eat well 
during his imprisonment.  As already 
stated above, this could cause either an 
erosive gastritis or peptic ulcer.  
Untreated, this could lead to acute (and 
chronic) blood loss, resulting in 
hypovolemia (decrease in effective 
circulating blood volume), which can 
cause shock, and eventually, death."

Affidavits, dated in May 1999, from two individuals who 
claimed to have been incarcerated with the veteran recall 
that they were tortured, abused, and given one small meal per 
day.  These individuals also recalled that they were treated 
by Dr. Borlaza after they were released from captivity.  


Legal Criteria:  Service connection may be established where 
the evidence demonstrates that an injury or disease resulting 
in disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  See 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).

In 1988, Congress added peptic ulcers to the list of 
disabilities presumed to be service connected if they are 
manifested to a degree of 10 percent at any time following 
POW internment.  Pub. L. No. 100-322, § 311, 102 Stat. 487, 
53435 (1988) (modifying 38 U.S.C.A. § 1112(b)).  The 
presumption of 38 U.S.C.A. § 1112(b)(15) provides that if 
peptic ulcer disease becomes manifest in a former POW to a 
degree of 10 percent after service, then it shall be 
considered to have been incurred in or aggravated by service, 
notwithstanding that there is no record of such disease 
during service.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

The threshold question to be answered in the appellant's 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well-grounded 
claim is one that is plausible, capable of substantiation, or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If a claim is not well grounded, the application must fail 
and there is no further duty to assist the appellant in the 
development of her claim.  38 U.S.C.A. § 5107.

The quality and quantity of the evidence required to meet the 
statutory burden of establishing a well-grounded claim will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A well-grounded claim 
for service connection for the cause of the veteran's death 
consists of (1) evidence of the veteran's death, (2) evidence 
of incurrence or aggravation of a disease or injury in 
service, and (3) competent medical evidence of a nexus 
between the in-service injury or disease and the veteran's 
death.  See Carbino v. Gober, 10 Vet. App. 507 (1997).  For 
the purpose of determining whether a claim is well grounded, 
the credibility of the evidence is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69, 75 (1995).


Analysis:  The Board must first determine whether the 
appellant has presented a well-grounded claim for service 
connection for the cause of the veteran's death.

The first element of a well-grounded claim for the 
appellant's claim is not in issue because there is an 
official death certificate of record which establishes that 
the veteran died in December 1953 and that which lists the 
cause of death as "hemorrhage internal."  See Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997) (for a claim for service 
connection for the cause of death of a veteran evidence of a 
current disability will always have been met (the current 
disability being the condition that caused the veteran to 
die).

Congress has relaxed the burden for establishing a well-
grounded claim for service connection for former POW, 
providing for presumptive service connection where certain 
statutory requirements are met.  See, e.g., 38 U.S.C.A. 
§ 1112(b).  To establish a well-grounded claim for any of the 
conditions specified in 38 U.S.C.A. § 1112(b), the appellant 
need only show (1) that the veteran suffered from one of the 
listed conditions, such as peptic ulcer disease, at the time 
of his death, and (2) that the disease was either the 
principal or a contributory cause of his death.  In this 
case, the determinative issue is whether the cause of the 
internal hemorrhage which led to the veteran's death can be 
linked to peptic ulcer disease.  Because this issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required, rather than lay evidence.  Grottveit, 
supra; Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  The 
evidence as to these elements need meet only a threshold that 
is "'unique and uniquely low'" in order to show well 
groundedness; that is, the "claim need only be 'plausible'."  
See Hensley v. West, 212 F.3d 1255, 1261-62 (Fed. Cir. 2000).

The credibility of the evidence presented in support of a 
claim is generally presumed when determining whether it is 
well grounded.  See Beck v. West, 13 Vet. App. 535 (2000) 
(holding that, at well-groundedness stage, Board may not 
weigh credibility of evidence submitted in support of claim); 
Elkins v. West, 12 Vet. App. 209, 219 (1999) (en banc) 
(citing Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995)).  
In Harth v. West, 14 Vet. App. 1 (2000), the Court emphasized 
that in analysis of the well groundedness of a claim, only 
the evidence in support of a service-connection claim is to 
be considered when determining whether it is well grounded.  
See Arms v. West, 12 Vet. App. 188, 195 (1999), overruled in 
part on other grounds by Kessel v. West, 13 Vet. App. 9 
(1999) (en banc).

In applying the legal standards set out above for determining 
the well groundedness of the appellant's claim to the facts 
of this case, and presuming credible for purposes of making 
the well-groundedness determination, the Board finds that the 
appellant's claim is well grounded.  See Hensley, supra.  The 
weight and credibility of the evidence submitted in support 
of the appellant's claim may not be challenged at the well-
groundedness stage.  Viewing the January 1999 statement from 
Dr. Kabamalan in the light most favorable to the appellant, 
the Board finds that this statement tends to indicate that 
the internal hemorrhage which caused the veteran's death was 
due to peptic ulcer disease.  Because Dr. Kabamalan's 
statement is competent medical evidence tending to establish 
the existence of a disease for which service connection would 
be warranted on a presumptive basis under 38 U.S.C.A. 
§ 1112(b), and this medical statement also tends to establish 
an etiological nexus between this disease and the veteran's 
death, the claim is well grounded.

Overall, there is evidence of a plausible relationship 
between the veteran's death and service.  Therefore, VA has a 
duty to assist the appellant with the development of her 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Because the RO held that the appellant's claim was not well 
grounded, the RO has not yet adjudicated the appellant's 
claim on the merits.  According to Bernard v. Brown, 4 Vet. 
App. 384 (1993), when the RO addresses an issue on a basis 
different from that proposed by the Board, the Board must 
consider whether the claimant has had adequate notice of the 
need to submit evidence or argument on that basis.  The Board 
finds that further development and merits adjudication by the 
RO is required in this case.  On remand, VA's duty to assist 
in the development of the appellant's well-grounded claim 
requires that VA obtain a medical opinion which addresses the 
etiology of the internal hemorrhage which caused the 
veteran's death.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1. The RO should refer the records in 
this case to an appropriate medical 
specialist for review and an opinion 
as to the etiology of the internal 
hemorrhage which caused the veteran's 
death.  The medical specialist should 
offer an opinion as to the degree of 
probability that the veteran suffered 
from peptic ulcer disease and the 
likelihood that the internal 
hemorrhage was due to peptic ulcer 
disease.  If an opinion as to these 
matters cannot be offered without 
resort to pure speculation or remote 
possibility, the medical specialist 
should so state.

2. After completing any necessary 
development in addition to that 
specified above, the RO should 
adjudicate the appellant's claim on 
the merits with consideration of all 
pertinent law and regulations.

If the determination remains unfavorable to the appellant, 
the RO should furnish her with a supplemental statement of 
the case and provide an opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board does not 
intimate any opinion as to the ultimate outcome of the 
appellant's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 